Citation Nr: 1735899	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  10-13 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1967 to November 1968.  His service included a tour of duty in the Republic of Vietnam and his awards and decorations include the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  This matter was previously before the Board in July 2015 at which time the case was remanded for additional development.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) paperless claims processing system.

VBMS and the electronic Veterans Appeals Control and Locator System (VACOLS) indicate that a December 2016 rating decision that denied entitlement to a higher rating for a service-connected right ankle disability and reduced the rating for a service-connected right knee disability has been the subject of a Notice of Disagreement (NOD) filed in February 2017.  These systems also show that the RO is continuing to work on this matter.  Thus, as the RO has acknowledged receipt of the NOD and VACOLS indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Accordingly, Manlincon is not applicable in this case and the matter remains under the jurisdiction of the RO at this time.

The issue of entitlement to a TDIU is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Throughout the duration of this appeal, the overall level of impairment caused by symptoms of the Veteran's PTSD more nearly approximates occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Pertinent Facts

The Veteran was initially evaluated by VA for his PTSD in September 2008 at which time he denied having received any prior psychiatric treatment.  His wife accompanied him to the examination.  His reported symptoms included sleep disturbance, including nightmares related to service; persistent anger and irritability; exaggerated startled response to noise; feeling uncomfortable in groups; and experiencing anxiety and depression.  He described his marriage as "good," while his wife said that she would never leave him.  However, she also said that she and the Veteran argued and that he did not let her sleep.  The Veteran said that he stays in his room a lot and does not come out to be with his kids too often.  He added that he has occasional anger and irritability at work, but that this does not impair his work performance.  The examiner observed that current symptoms included sleep disturbance with nightmares every other night; intrusive thoughts managed by avoidance and distraction; verbal anger and irritability, manifesting itself with his wife, family, and at work; avoidance behavior; significant levels of hypervigilant behavior; and occasional exaggerated startled response.  He also noted that the Veteran was wearing a somewhat soiled/strained collared shirt.  He assessed the Veteran's symptoms to be in the "serious range," and assigned him a global assessment of functioning score (GAF) of 50.

Records from the Social Security Administration show that the Veteran was awarded disability benefits effective in May 2009 due to nonpsychiatric, nonservice-connected disorders.

A January 2010 VA Mental Health Psychiatric History and Assessment record shows that the Veteran was interested in treatment for his PTSD and that this was the first time he had sought mental health services.  He said that he has coffee with other veterans and that they discuss their war experiences.  He reported that he sleeps approximately three hours a higher due to intrusive war memories.  Findings revealed that he was oriented times three, had fluent speech, and had no suicidal or homicidal ideation.  The examiner suggested medication to help with the Veteran's sleep disturbance and nightmares, but the Veteran declined this saying that his sleep disturbance was stable.  The examiner assigned him a GAF score of 55.

A December 2010 VA Recreational Therapy Consultation record notes that the Veteran had been retired for one and a half years.  It also notes that he was bored and had an interest in painting canvasses.  It further shows that he was to begin a 90-day creative arts program in January 2011 with meetings once a week and with the goal of reducing his PTSD symptoms.  

The Veteran reported at a VA PTSD examination February 2011 that the only PTSD appointment he had had since his 2008 VA PTSD examination was in January 2010.  The examiner noted on examination that the Veteran had good eye contact and normal speech.  His noted symptoms included sleep disturbance with nightmares, intrusive thoughts, difficulty with concentration, avoidance behavior, loss of interest in activities, irritability, depressed moods and emotional distancing.  He was also noted to be goal oriented in his thought process and good judgment and insight.  He denied suicidal or homicidal ideation.  The Veteran described his marriage of many years as "okay" and said that he did not see his kids much  The examiner assigned him a GAF score of 49.  The examiner noted that the Veteran had been retired for one and a half years.  He also noted that the Veteran had not described any difficulty with work due to his psychiatric symptoms.

The Veteran underwent another VA PTSD examination in February 2012 and he denied having any formal psychiatric treatment over the past year.  He also reported having memory and sleep problems.  He denied having any difficulties in his marriage of 43 years.  Noted symptoms included anxiety, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, and difficulty adapting to stressful circumstances.  He denied suicidal or homicidal ideation.  The examiner noted that the Veteran was retired and was not considered unemployable based solely on his PTSD.  

At a VA PTSD examination in October 2015, the Veteran was noted to be casually dressed with soiled clothes, but good hygiene.  His voice was normal and his answers were hesitant and vague, but he was cooperative overall.  He reported that his marriage of 45 years was "strained" and said that he avoided contact with his wife.  He also said he had six kids whom he did not see often.  He did report that he had buddies that he talked to.  He said he last worked part time one month earlier and last worked full time five years earlier.  He said he had quit some jobs out of anger and frustration and he denied ever being fired.  Noted symptoms included anxiety, sleep disturbance, mild memory loss, disturbance in motivation and mood, relationship difficulties, and difficulty adapting to stressful situations.  Symptoms that were noted to affect his work included anger and irritability, getting along with others, hypervigilance in new settings and sleep disturbance.  The examiner reported that the Veteran's symptoms would have a "serious impact" on his ability to sustain adequate work performance involving close contact with others.  He also noted that the Veteran's PTSD symptoms as described caused" clinically significant distress or impairment" in social, occupational, or other important areas of functioning.  

Pertinent Criteria

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability did not significantly change during the appeal period and a uniform evaluation is warranted.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130. Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders.  Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent rating is assigned for occupational and social impairment, with reduced reliability and productivity due to such symptoms as:  flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation or own name. 

The GAF is a scale reflecting the psychological, social and occupational functioning under a hypothetical continuum of mental health-illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score between 41 and 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment of social, occupational, or school functioning (no friends, unable to keep a job); a GAF between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  
.

Discussion

The Board finds that the Veteran's PTSD falls somewhere between a 50 and 70 percent rating for the entire rating period on appeal under VA's General Rating Formula for Mental Disorders, but more nearly approximates the criteria for a 70 percent rating.  38 C.F.R. §§  4.7, 4.130, Code 9411.  His predominant symptoms include anger and irritability, sleep disturbance with nightmares, depressed mood, and anxiety.

As far as the specific criteria under Code 9411 for a higher rating, to 70 percent, the Veteran has not been shown to have symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; or spatial disorientation.  However, he has been noted to have difficulty in adapting to stressful situations, impaired impulse control, and neglect of personal appearance.  More specifically, the February 2012 VA examiner assessed the Veteran as having difficulty in adapting to stressful situations, and the October 2015 VA examiner found that symptoms that affected the Veteran's work included hypervigilance in new settings.  In terms of hypervigilance, the September 2008 VA examiner described the Veteran as having "significant levels" of hypervigilant behavior.  Moreover, the Veteran was observed to be wearing soiled clothing at the September 2008 and October 2015 VA examinations, and he has shown some impaired impulse control due to his (nonviolent) anger and irritability manifesting itself with his wife, family, and at work.  See e.g. September 2008 VA examination report.

In terms of maintaining personal relationships, the Veteran has shown difficulty in this regard.  Although he has been married to his spouse for over 45 years, he reported at the October 2015 VA examination that this relationship was "strained" and that he avoided his wife.  He also reported that he does not see his children often.  As for maintaining work relationships, the Veteran reported that he quit jobs out of anger and frustration which is consistent with the VA examiner's finding in October 2015 that the Veteran's anger and irritability would impact his work.  In specific regard to relationships, this examiner went on to find that the Veteran's PTSD symptoms would produce a "serious impact" on his ability to sustain adequate work performance involving close contact with others.  He further noted that the Veteran's symptoms cause clinically significant distress or impairment in social, occupational or other important areas of functioning.  The Board finds this assessment to more closely approximate the criteria for a 70 percent rating.

In terms of GAF scores, as noted above, a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers), and a GAF between 41 and 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).  Here, the Veteran's GAF scores range from 49 which reflects serious symptoms which the Board finds is consistent with the criteria for a 70 percent rating, to a score of 55 which reflects moderate symptoms most consistent with the criteria for a 50 percent rating.  

Although the Veteran has not been shown to satisfy all of the criteria for a 70 percent rating, he is not required to.  Rather, what is required is that the evidence shows that he suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating.  Mauerhan, 16 Vet. App. at 442-43.  Thus, while the October 2015 VA examiner noted that the best level to describe the Veteran's occupational and social impairment is with reduced reliability and productivity, which is consistent with a 50 percent rating, the Board finds that after reviewing the evidence in its entirety in addition to resolving all reasonable doubt in his favor, his service-connected psychiatric disability picture more closely approximates the criteria for a 70 percent rating.  38 C.F.R. §§ 4.3, 4.7; see Moore v. Nicholson, 21 Vet.App. 211, 218 (2007) (holding that it is the responsibility of the rating specialist, not medical examiners, to determine "how . . . disabilities translate into a potentially compensable disability"), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  That is, the evidence shows occupational and social impairment with deficiencies in most areas.  38 C.F.R. § 4.130, Code 9411.

The Board further finds that throughout the duration of this appeal the criteria for the 100 percent rating are not established by the Veteran's symptomatology, and it therefore cannot be said that his disability picture more nearly approximates that contemplated for the 100 percent rating.  That is, the Veteran does not show total occupational and social impairment, nor does he have any of the symptoms listed under the criteria for a 100 percent rating for total occupational and social impairment, or those of a similar kind in terms of frequency, severity, and duration.  As far as occupational impairment, the Veteran is retired and is receiving SSA disability benefits for nonpsychiatric conditions.  Regarding social impairment, the evidence shows that he remains married to his wife of over 45 years despite his report that the marriage is strained, and he maintains contact which his children despite his report of not seeing them often.  There is also evidence that he maintains contact with other Veterans.  In short, the evidence simply does not more closely approximate the criteria for a 100 percent rating under 38 C.F.R. § 4.130, Code 9411.  


ORDER

An initial evaluation, to 70 percent, for PTSD is granted for the duration of the appeal, subject to the criteria applicable to the payment of monetary benefits.


REMAND

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Veteran in this case meets the percentage requirements for a TDIU.  Thus, the central inquiry is "whether [his] service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The record contains various opinions regarding the Veteran's ability to obtain and maintain substantially gainful employment, but none of these opinions consider the collective impact that the Veteran's service connected disabilities have on his employability.  Rather, the opinions address the impact of individual service connected disability/disabilities on the Veteran's employability whether it be his service-connected orthopedic disabilities, or his left eye disability, or his PTSD.  

The Court of Appeals for Veterans Claims held in Floore v. Shinseki, 26 Vet. App. 376 (2013), that a combined-effects medical examination report or opinion is not required per se as a matter of statute, regulation, or policy in TDIU cases.  However, the Court went on to note that this was not to say that a combined-effects medical examination report or opinion likely would not be helpful to the proper adjudication of entitlement to TDIU for a veteran with multiple service-connected disabilities.  The Court concluded that the determination is to be made on a case by case basis.  Id.  Accordingly, the Board finds that in this case a medical opinion is necessary in order for the Board to make a fully informed decision in this appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

Also, the Veteran indicated in a July 2011 statement (VA Form 21-4138) that he provided VA with a vocational rehabilitation statement finding that he was not employable.  He explained that this was the reason that he submitted a claim for unemployability.  However, this evidence does not appear to be on record.  Accordingly, the AOJ should make an attempt to obtain the VA vocational rehabilitation records.  If no such records can be located, the Veteran should be informed of this and he should be provided with the opportunity to submit the identified record(s).  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159.

In light of the foregoing, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's complete VA vocational rehabilitation counseling folder, to include all evaluations and narrative reports.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such with the opportunity to provide such evidence.

2.  Forward the record to an appropriate VA examiner or examiners who are qualified to address the inquiries below.  The record and a copy of this Remand must be made available to the examiner(s).  The examiner(s) shall note in the examination report that the record and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician(s) selected to write the addendum opinion.  

Provide a full description of the effects, to include all associated limitations, the Veteran's service-connected orthopedic disabilities, eye disabilities, and PTSD, singularly and in combination, have on his ordinary activities, to include his employability.  Any opinion offered must reflect consideration of the Veteran's entire medical, educational, and employment history.  The Veteran's age and the effects of nonservice-connected disabilities cannot be factors for consideration in making the determination.  In rendering such opinion, the examiner should consider, and discuss, the Veteran's subjective complaints as well as the medical records and examinations reports on file.

The opinions expressed by the examiner(s) should be accompanied by a complete rationale. 

3.  After completing the above, and any other development as may be indicated, the Veteran's claim or a TDIU should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


